            Case 3:20-cv-01991-HZ        Document 13     Filed 01/15/21   Page 1 of 13




Sean D. O’Brien, OSB No. 141703
Sean.obrien@millernash.com
John C. Clarke, OSB No. 153245
john.clarke@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Frederic B. Jennings pro hac vice
fjennings@law.fordham.edu
44 Court Street, Suite 1217
Brooklyn, New York 11201

           Attorneys for Defendant Enby LLC




                                   UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

BOYAJIAN PRODUCTS, LLC,                         No. 3:20-cv-01991-HZ

                      Plaintiff,                DEFENDANT ENBY LLC’S MOTION TO
                                                DISMISS
           v.
                                                Oral Argument Requested
ENBY LLC,

                      Defendant.




Page 1 -        Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
           Case 3:20-cv-01991-HZ          Document 13       Filed 01/15/21     Page 2 of 13




I.         LR 7-1 COMPLIANCE

                   In accordance with Local Rule 7-1, counsel for defendant Enby LLC certifies that

they made a good-faith effort to resolve the issues set forth in this motion by conferring with

counsel for plaintiff Boyajian Products, LLC (“Boyajian”) via telephone and e-mail, but the

parties have been unable to resolve the issues.

II.        INTRODUCTION

                   The lawsuit arises from the use of the term “enby,” a term used to refer to non-

binary people. Declaration of Frederic B. Jennings in Support of Enby LLC’s Motion to Dismiss

(“Jennings Decl.”) ¶¶ 2-6, Ex. 2. (“The word ‘enby’ is often used as shorthand for nonbinary

people; ‘nonbinary’ is abbreviated to ‘NB,’ pronounced ‘enby.’”); Ex. 3 (“Enby – or NB, which

is a common acronym for nonbinary”); Ex. 5 (“[E]nby is a short form of the word non-binary.”);

Ex. 4 (“Named Enby after the acronym NB, short for non-binary.”)). The term “non-binary” is

commonly abbreviated to “NB,” which is pronounced “enby.” Id.

                   In November 2020, Boyajian filed this action to prevent Enby LLC, a small

business in Oregon, from using the “enby” term in its company name, website, and other

materials. Although literature, dictionary definitions, and many other publications reflect that the

term “enby” for non-binary persons has been in common use since before Boyajian, a New York

company, alleges to have started to use the mark, Boyajian claims ownership of a valid,

subsisting rights in the unregistered trademark ENBY for a rechargeable vibrator.

                   The U.S. Patent and Trademark Office (“USPTO”) also recognized that the term

“enby” is merely descriptive and not appropriate for registration. See Jennings Decl. ¶ 2, Ex. 1 at

7. On January 30, 2019, Boyajian filed an application with the USPTO to register the term




Page 2 -     Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
               Case 3:20-cv-01991-HZ       Document 13      Filed 01/15/21     Page 3 of 13




“ENBY” as a trademark for sex toys. The USPTO determined that the ENBY mark was not

registrable, finding the mark to be “merely descriptive” because the mark describes the intended

users or group of users of the product. Jennings Decl. ¶ 2, Ex. 1 at 5-6. The USPTO denied

Boyajian’s application with finality on December 30, 2019, because Boyajian did not refute the

determination that the mark was not registrable. Id. at 2.

                   In its complaint, Boyajian alleges causes of action against Enby LLC for unfair

competition under 15 U.S.C. 1125(a), unfair competition and trademark infringement under

Oregon common law, and Oregon’s Unlawful Trade Practices Act (“UTPA”) under ORS

646.608. The complaint is eight-pages long, and alleges only the following facts:

               Boyajian began to use the ENBY mark for its rechargeable vibrator in or
                about June 2019 and has used the mark in commerce throughout the United
                States since that time. Compl. ¶¶ 7, 8.

               Since June 2019, “Plaintiff has made a substantial number of sales and
                shipments to consumers located in the State of Oregon.” Compl. ¶ 11. The
                complaint cites no particular quantity, minimum value, or range to identify
                what “substantial” means or to make this allegation anything but a conclusion
                couched as a fact.

               From some unspecified starting point, “Plaintiff has expended substantial
                time, money, and resources marketing, advertising, and promoting its
                rechargeable vibrator sold under the ENBY mark.” Compl. ¶ 12. The
                complaint cites no particular quantity, minimum value, or range to identify
                what “substantial” means or to make this allegation anything but conclusion
                couched as a fact.

               Boyajian’s ENBY mark and its goods offered thereunder have received
                significant unsolicited coverage in various media, including but not limited to
                coverage in various print and online magazines some of which include
                Cosmopolitan, Allure, Shape, Men’s Health, Ask Men, and Healthline, and has
                also been featured on the popular HBO television show Real Time With Bill
                Marr [sic]. Compl. ¶ 14.




Page 3 -        Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
               Case 3:20-cv-01991-HZ      Document 13      Filed 01/15/21     Page 4 of 13




               In or about September 2020, Enby LLC launched an online retail store selling
                sex toys and related goods under the ENBY mark at the domain
                www.shopenby.com to consumers throughout the United States. Compl. ¶ 15.

               On October 16, 2020, Boyajian sent Enby LLC a cease-and-desist letter, to
                which, Boyajian contends, it received no substantive response. Compl. ¶¶ 17-
                18.

                   The critical question of any trademark dispute is “What do the buyers understand

by the word for whose use the parties are contending?” Bayer Co. v. United Drug Co., 272 F.

505, 509 (S.D.N.Y. 1921). Buyers in the sex-toy market understand the term “enby” in its

ordinary usage to be a term to describe non-binary people, who are the target consumers for the

Boyajian’s rechargeable vibrator. Jennings Decl. ¶¶ 2-6, Ex. 1 at 5-7 (USPTO Serial No.

88282201) and Ex. 2-5 (various publications). Boyajian does not, and cannot, allege that the term

enby is exclusively or meaningfully associated with its product. No additional allegations would

change the fact that enby is a widely used term understood by the general public, and the relevant

consumers, to refer to an entire gender identity. The complaint should be dismissed with

prejudice.

III.       MOTION

                   In accordance with Federal Rule of Civil Procedure 12(b)(6), Enby LLC moves

this court for an order dismissing the complaint with prejudice for failure to state a claim. As set

forth below, Boyajian fails to allege that it has a valid, protectable mark and fails to establish

standing for its claim under the UTPA. In addition, because Boyajian fails to allege that it has a

valid, protectable mark, Boyajian lacks standing to bring this action.

IV.        REQUEST FOR JUDICIAL NOTICE

                   Generally, a court may not consider material beyond the complaint when deciding

a motion to dismiss. Fed. R. Civ. P. 12(d); Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).


Page 4 -        Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
           Case 3:20-cv-01991-HZ           Document 13       Filed 01/15/21     Page 5 of 13




A court may, however, consider facts beyond the pleadings without converting the Rule 12(b)(6)

motion into a motion for summary judgment under two exceptions: judicial notice and

incorporation by reference. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir.

2018); Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (discussing that a court may

take judicial notice of matters of public record without converting a motion to dismiss into a

motion for summary judgment). Judicial notice under Federal Rule of Evidence 201 permits a

court to take judicial notice of undisputed facts in matters of public record. Fed. R. Evid.

201(b)(2) (a court may take judicial notice of any fact that is “capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned.”); Khoja,

899 F.3d at 999.

                   The incorporation by reference doctrine “is a judicially created doctrine that treats

certain documents as though they are part of the complaint itself.” Id. The doctrine is designed to

prevent plaintiffs from selectively referencing portions of documents that support their claims,

while omitting portions of those documents that weaken “or doom” their claims. Id. The Ninth

Circuit has extended this doctrine to consider facts on which the complaint “necessarily relies”

if: “(1) the complaint refers to the document; (2) the document is central to the plaintiff’s claim;

and (3) no party questions the authenticity of the copy attached to the 12(b)(6) motion.” Marder

v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006). When a document is incorporated by reference, it

becomes “part of the complaint,” and the court “may assume that its contents are true for

purposes of a motion to dismiss.” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).




Page 5 -     Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
               Case 3:20-cv-01991-HZ       Document 13       Filed 01/15/21     Page 6 of 13




                   In accordance with Federal Rule of Evidence 201 and the incorporation by

reference doctrine, Enby LLC requests that the court consider and take notice of the facts

contained in the following documents:

               USPTO public record of Application Serial No. 88282201, reflecting
                Boyajian’s application for the Standard Character Mark “ENBY.” Jennings
                Decl. ¶ 2, Ex. 1. The record is publicly available at:
                https://tsdr.uspto.gov/#caseNumber=88282201&caseSearchType=US_APPLI
                CATION&caseType=DEFAULT&searchType=statusSearch

               Allure, “I Tried the Enby, a New Sex Toy Designed to Fit the Needs of All
                Genders and Genitals,” Kasandra Brabaw (June 5, 2019), also available at:
                https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free.
                The article is incorporated by reference into the complaint. See Compl. ¶ 14;
                Jennings Decl. ¶ 3, Ex. 2.

               Ask Men, “Wildflower Releases Enby, the First Gender-Neutral Sex Toy,”
                Christina Majaski (June 7, 2019), also available at:
                https://www.askmen.com/news/dating/wildflower-releases-enby-the-first-
                gender-neutral-sex-toy.html. The article is incorporated by reference into the
                complaint. See Compl. ¶ 14; Jennings Decl. ¶ 4, Ex. 3.

               Dezeen, “Wild Flower [sic] launches gender-neutral sex toy Enby for ‘all of
                life’s transitions,’” Rima Sabina Aouf (June 14, 2019), also available at:
                https://www.dezeen.com/2019/06/14/wild-flower-designs-gender-neutral-sex-
                toy-enby-for-all-of-lifes-transitions/. The article is incorporated by reference
                into the complaint. See Compl. ¶ 14; Jennings Decl. ¶ 5, Ex. 4.

               Men’s Health Article, “I Tried Masturbating With Enby, the New Sex Toy for
                All Genders,” Zachary Zane (July 13, 2019), also available at:
                https://www.menshealth.com/sex-women/a28379861/enby-gender-neutral-
                sex-toy-review/. Jennings Decl. ¶ 6, Ex. 5.
                   Because these documents contain facts and reflect information that are either

capable of accurate and ready determination from sources whose accuracy cannot reasonably be
questioned, or incorporated by reference into the complaint, the facts are appropriate for taking

judicial notice for purposes of resolving this motion.




Page 6 -        Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
            Case 3:20-cv-01991-HZ         Document 13       Filed 01/15/21     Page 7 of 13




V.         ARGUMENT

           A.      Boyajian Does Not Allege a Viable Federal Trademark Claim Because It
                   Fails to Allege a Valid, Protectable Mark.

                   To allege a claim for trademark infringement, “a plaintiff must show that: 1) it has

a valid, protectable mark, and 2) the defendant’s use of the mark is likely to cause consumer

confusion. To be valid and protectable, a mark must be distinctive and non-functional.” OTR

Wheel Engineering, Inc. v. West Worldwide Services, Inc., 897 F.3d 1008, 1022 (9th Cir. 2018)

(internal citations omitted). This standard applies to both unregistered trademarks and

unregistered trade dress. International Jensen, Inc. v. Metrosound U.S.A., Inc., 4 F.3d 819, 823

(9th Cir. 1993) (citing Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992)).

                   As a preliminary matter, federal registration of a trademark creates a presumption

of validity. Zobmondo Entertainment, LLC v. Falls Media, LLC, 602 F.3d 1108, 1113 (9th Cir.

2010). Boyajian does not allege and does not have a federal registration. In fact, Boyajian

previously applied for and was refused registration of the ENBY mark for sex toys because the

mark merely describes the intended user or group of users of Boyajian’s sex toys. Jennings Decl.

¶ 2, Ex. 1 at 6. Boyajian therefore cannot allege federal registration.

                   Because the alleged mark is not registered, Boyajian bears the burden of

affirmatively demonstrating validity, including that the claimed mark is distinctive. Zobmondo,

602 F.3d at 1113. An unregistered mark is not presumed to be distinctive, but must either (1) be

inherently distinctive, or (2) have acquired distinctiveness through secondary meaning. See Wal-

Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205, 210-11 (2000). Because Boyajian bears the

ultimate burden of proof in a trademark-infringement action that the trademark is valid, then, the




Page 7 -        Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
           Case 3:20-cv-01991-HZ          Document 13      Filed 01/15/21     Page 8 of 13




complaint must allege facts sufficient to support an inference of distinctiveness, whether it be

inherent or acquired. See id.

                   1.     Boyajian Does Not Allege that the Mark is Inherently Distinctive.

                   Boyajian does not allege that the ENBY mark is inherently distinctive. Generally,

courts look to five levels of increasing distinctiveness to determine if a mark is protectable: (1)

generic, (2) descriptive, (3) suggestive, (4) arbitrary, or (5) fanciful. Zobmondo, 602 F.3d at 1113

(citing Two Pesos, 505 U.S. at 768). Generic marks are per se not protectable, while suggestive,

arbitrary, and fanciful marks are per se protectable because those categories are deemed to be

inherently distinctive. Two Pesos, 505 U.S. at 768.

                   Boyajian does not allege any facts—even in bare, conclusory fashion—that the

ENBY mark is inherently distinctive. Boyajian merely alleges, without any facts, that the ENBY

mark has acquired distinctiveness, which is insufficient to establish that the mark is inherently

distinctive. Compl. ¶ 13.

                   2.     Boyajian Does Not Allege that the Mark has Acquired Distinctiveness
                          through Secondary Meaning.

                   Further, Boyajian does not allege sufficient facts demonstrating that the ENBY

mark has acquired distinctiveness through secondary meaning. “A trademark that is descriptive

and lacks secondary meaning is invalid.” Self-Realization Fellowship Church v. Ananda Church

of Self-Realization, 59 F.3d 902, 910 (9th Cir. 1995). The more highly descriptive the mark, the

greater the evidentiary burden to establish secondary meaning. See, e.g., Filipino Yellow Pages,

Inc. v. Asian Journal Publications, Inc., 198 F.3d 1143, 1151 (9th Cir. 1999) (“Such a weak

descriptive mark could be a valid trademark only with a strong showing of strong secondary

meaning.”).



Page 8 -     Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
           Case 3:20-cv-01991-HZ           Document 13      Filed 01/15/21     Page 9 of 13




                   For a descriptive term to have secondary meaning, “the plaintiff ‘must show that

the primary significance of the term in the minds of the consuming public is not the product but

the producer.’” Transgo, Inc. v. Ajac Transmission Parts Corp., 768 F.2d 1001, 1015 (9th Cir.

1985) (quoting Kellogg Co. v. National Biscuit Co., 305 U.S. 111, 118 (1938)). “[T]he relevant

purchasing public is not the population at large, but prospective purchasers of the product.”

Quiksilver, Inc. v. Kymsta Corp., 466 F.3d 749, 761 (9th Cir.2006). “Secondary meaning can be

established in many ways, including (but not limited to) direct consumer testimony; survey

evidence; exclusivity, manner, and length of use of a mark; amount and manner of advertising;

amount of sales and number of customers; established place in the market; and proof of

intentional copying by the defendant.” Filipino Yellow Pages, 198 F.3d at 1151. Further,

secondary meaning must have accrued by or before the time that the alleged infringement began.

See Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 826 F.2d 837, 843 (9th Cir. 1987); see also beef

& brew, inc. v. Beef & Brew, Inc., 389 F. Supp. 179, 184-85 (D. Or. 1974) (“The . . . issue . . . is

whether at the time Defendant opened its first restaurant Plaintiff’s name had acquired a

secondary meaning.”).

                   The ENBY mark is highly descriptive of the non-binary people who are the target

consumers for Boyajian’s rechargeable vibrator. Jennings Decl. ¶ 2, Ex. 1 at 6. Accordingly,

Boyajian bears the burden of alleging a strong showing of secondary meaning. See Filipino

Yellow Pages, 198 F.3d at 1151.

                   Boyajian, however, does not allege that it conducted any surveys. Nor does

Boyajian allege the manner in which it uses its mark, only generally averring that the mark is

used “in connection with” its enterprises. Compl. ¶ 8. While Boyajian alleges its length of use of




Page 9 -     Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
         Case 3:20-cv-01991-HZ            Document 13      Filed 01/15/21     Page 10 of 13




the mark, that use began only about fifteen months before Enby LLC is alleged to have launched

its online retail store. Compl. ¶¶ 7, 15. In addition, Boyajian alleges no facts specifying the

amount or manner of its advertising, stating only that advertising exists and that it has “expended

substantial time, money, and resources” for advertising. Compl. ¶¶ 9, 12.

                   Similarly, Boyajian alleges no facts specifying the amount of sales and number of

customers it has for its alleged ENBY product. Instead, Boyajian alleges that there have been a

substantial number of sales and shipments to consumers located in the State of Oregon. Compl.

¶ 11. The complaint cites no particular quantity, minimum value, or range to identify what

“substantial” means or to make this allegation anything but a “naked assertion” lacking “further

factual enhancement.” See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007). The

complaint includes no allegation about sales outside of Oregon.

                   Further, the complaint includes no allegations as to when any secondary meaning

may have been established, even though secondary meaning must have accrued before the

alleged infringement began. See Fuddruckers, 826 F.2d at 843. Accordingly, the allegations of

fact in the complaint do not rise to the level making a strong showing of secondary meaning. And

a descriptive trademark without secondary meaning is not a valid trademark. Self-Realization

Fellowship Church, 59 F.3d at 910.

                   Because Boyajian fails to allege that the ENBY mark is either inherently

distinctive or that it has acquired distinctiveness through secondary meaning, Boyajian does not

allege a valid, protectable mark. Accordingly, the court should dismiss the claim under 15 U.S.C.

§ 1125(a).




Page 10 -    Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
         Case 3:20-cv-01991-HZ            Document 13       Filed 01/15/21     Page 11 of 13




        B.         Boyajian Lacks Standing to Assert a Federal Trademark Claim.

                   In addition, Boyajian lacks standing to assert claims under 15 U.S.C. § 1125(a) in

the first place. “To establish standing to sue for trademark infringement under the Lanham Act, a

plaintiff must show that he or she is either (1) the owner of a federal mark registration, (2) the

owner of an unregistered mark, or (3) a non-owner with a cognizable interest in the allegedly

infringed trademark.” Halicki Films, LLC v. Sanderson Sales & Mktg., 547 F.3d 1213, 1225 (9th

Cir. 2008).

                   As reflected above, Boyajian does not allege that it is the owner of a federal mark

registration, does not allege that it is the owner of a valid, unregistered mark, and does not allege

that it otherwise has some cognizable interest in the allegedly infringed trademark. Accordingly,

Boyajian lacks standing to bring a § 1125(a) claim.

        C.         Boyajian Does Not Allege a Valid Claim under Oregon Law.

                   Similar to Boyajian’s federal law claim, under Oregon law, if the trade name is

composed of descriptive terms or personal names, which are not inherently distinctive, Boyajian

must establish that the name has acquired a secondary meaning among the purchasing public.

Ernst Hardware Co. v. Ernst Home Center, Inc., 134 Or. App. 560, 895 P.2d 1363, 1365 (1995).

                   For the same reasons set forth above, Boyajian does not allege sufficient facts to

support a plausible inference that its ENBY mark has acquired a secondary meaning.

Accordingly, the court should dismiss the claim for unfair competition and trademark

infringement under Oregon common law because Boyajian does not allege a valid, protectable

mark.




Page 11 -     Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
         Case 3:20-cv-01991-HZ            Document 13        Filed 01/15/21      Page 12 of 13




        D.         Boyajian Does Not Have Standing to Allege a Valid UTPA Claim.

                   Under the UTPA, ORS 646.608, private civil actions are limited to consumer

actions. Pulse Health LLC v. Akers Biosciences, Inc., No. 3:16-cv-01919-HZ, 2017 WL 1371272,

at *8 (D. Or. Apr. 14, 2017) (collecting cases and dismissing complaint for failure to allege that

plaintiff was a consumer of defendant’s products). Boyajian does not allege any facts indicating

that it is a consumer of Enby LLC’s products. The court should therefore dismiss Boyajian’s

claim under the UTPA.

        E.         Boyajian Cannot Cure the Complaint’s Pleading Deficiencies.

                   In dismissing for failure to state a claim, “a district court should grant leave to

amend even if no request to amend the pleading was made, unless it determines that the pleading

could not possibly be cured by the allegation of other facts.” Knevelbaard Dairies v. Kraft Foods,

Inc., 232 F.3d 979, 997 (9th Cir. 2000) (quoting Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.

2000) (en banc) (internal citations omitted)); see also See Townsend v. Univ. of Alaska, 543 F.3d

478, 485 (9th Cir. 2008) (“Leave to amend need not be granted, however, where the amendment

would be futile.”).

                   Boyajian’s claimed mark is merely descriptive and unlikely to ever achieve

secondary meaning given the widespread use of the term “enby” to describe non-binary people.

Thus, no amended complaint could allege a valid, protectable trademark. Because amendment

would not cure the pleading deficiencies, amendment would be futile and Boyajian’s complaint

should be dismissed with prejudice.




Page 12 -    Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
         Case 3:20-cv-01991-HZ           Document 13       Filed 01/15/21    Page 13 of 13




                                            CONCLUSION

                   For the foregoing reasons, Enby LLC respectfully requests that the court grant

this motion and dismiss the complaint with prejudice.


         DATED: January 15, 2021

                                                  MILLER NASH GRAHAM & DUNN LLP


                                                 s/ Sean D. O’Brien
                                                 Sean D. O’Brien, OSB No. 141703
                                                 sean.obrien@millernash.com
                                                 John C. Clarke, OSB No. 153245
                                                 john.clarke@millernash.com
                                                 Phone: 503.224.5858
                                                 Fax: 503.224.0155



                                                  and




                                                  Frederic B. Jennings (FJ7723) (pro hac vice)
                                                  fjennings@law.fordham.edu
                                                  44 Court Street, Suite 1217
                                                  Brooklyn, New York 11201
                                                  Phone: 978.944.2753

                                                  Attorneys for Defendant Enby LLC




Page 13 -    Defendant Enby LLC’s Motion to Dismiss

4825-5697-8391.1
